

BLUELINX CORPORATION
INTEGRATION INCENTIVE PLAN
APRIL 20, 2018


SECTION 1. BONUS PLAN
1.1    Purpose. The purpose of the BlueLinx Corporation Integration Incentive
Plan, as may be amended from time to time (the “Plan”), is to align the
interests of certain key employees of the Company (as defined below) with the
Company’s integration objectives arising out of the Company’s acquisition of
Cedar Creek Holdings, Inc.
Effective Date. The Plan is effective as of April 20, 2018.
SECTION 2. DEFINITIONS AND TERMS
2.1    Accounting Terms. Except as otherwise expressly provided or the context
otherwise requires, financial and accounting terms are used as defined for
purposes of, and shall be determined in accordance with, the Company’s GAAP
accounting principles, as from time to time in effect, as applied and reflected
in the consolidated financial statements of the Company, prepared in the
ordinary course of business.
2.2    Specific Terms. The following words and phrases as used herein shall have
the following meanings.
“Adjusted EBITDA” means the Parent Company’s consolidated adjusted EBITDA,
excluding any extraordinary gain or loss and any unusual or non-recurring
charges (i.e., severance, relocation costs, one-time compensation charges (other
than payments in connection with this Plan or other integration bonus plans)
costs related to closure of facilities and restructuring charges or reserves) as
may be equitably adjusted and certified by the Committee in its sole and
absolute discretion.
“Base Integration Bonus” means the bonus earned as a result of the attainment of
the Initial Integration Performance Target set forth in a Participant’s
Participation Agreement to the extent the attainment occurs during the
Integration Performance Period.
“Base Salary” means a Participant’s base salary at the annual rate in effect as
of June 1, 2018.
“Bonus” means the Base Integration Bonus, the Supplemental Integration Bonus or
both.
“Committee” means the compensation committee of the Parent Company’s Board of
Directors.
“Company” means BlueLinx Corporation, and its direct and indirect subsidiaries,
and any successor, whether by merger, ownership of all or substantially all of
its assets, or otherwise.
“Cost To Achieve Synergies” means the one-time [or limited time] costs
associated with the Integration that are required to realize the Net Synergies.
“Initial Integration Performance Target” means the initial integration synergy
target as set forth in a Participant’s Participation Agreement.
“Integration” shall mean the combination of the Company and Cedar Creek business
operations.
“Integration Performance Period” means the period commencing on April 16, 2018
and ending on October 16, 2019.
“Minimum LTM Adjusted EBITDA” means the minimum Adjusted EBITDA for the
twelve-month period ending the last day of the fiscal month immediately prior to
the date a Bonus is to be paid.


1

--------------------------------------------------------------------------------




“Net Synergies” means the amount of net cost savings attributable to Integration
that can be projected to occur over the twelve-month fiscal period following any
fiscal month. Annual cost savings will be offset by any annual cost increases
associated with the Integration.
“Parent Company” means BlueLinx Holdings Inc.
“Participant” means an employee of the Company or its subsidiaries, as
applicable, who has been selected by the Committee to participate in the Plan
and who has entered into a Participation Agreement.
“Participation Agreement” means the agreement between the Company and a
Participant evidencing the terms of such Participant’s participation in the Plan
“Plan” has the meaning set forth in Section 1.1.
“Section 409A” shall have the meaning set forth in Section 7.
“Supplemental Integration Bonus” means the bonus earned as a result of the
attainment of the Supplemental Integration Performance Target set forth in a
Participant’s Participation Agreement to the extent the attainment occurs during
the Integration Performance Period.
“Supplemental Integration Performance Target” means the supplemental integration
synergies that are achieved by the end of the Integration Performance Period as
set forth in a Participant’s Participation Agreement.
SECTION 3. ADMINISTRATION OF THE PLAN
3.1    Administration. The Plan shall be administered by the Committee. The
Committee shall have the sole authority to select Participants, establish and
administer targets for Net Synergies as they relate to payment of a Bonus,
determine bonus target percentages for Participants, and, subject to Section
4.5, determine the time, or times, at which and the form and manner in which
payments will be made under the Plan and shall otherwise be responsible for the
administration of the Plan, in accordance with its terms. The Committee shall
have the authority to construe and interpret the Plan (except as otherwise
provided herein), may adopt rules and regulations governing the administration
of the Plan and shall exercise all other duties and powers conferred on it by
the Plan or which are incidental or ancillary thereto. The Committee may
delegate all or portions of its authority to the Parent Company’s Chief
Executive Officer so long as the Chief Executive Officer is not a participant in
the Plan. All determinations by the Committee shall be final, binding and
conclusive on all persons.
3.2    Requisite Action. A majority (but not fewer than two) of the members of
the Committee shall constitute a quorum. The vote of a majority of those present
at a meeting at which a quorum is present or the unanimous written consent of
the Committee shall constitute action by the Committee.
SECTION 4. BONUS PROVISIONS
4.1    Participation Agreement. As a condition to participation in the Plan,
each Participant shall enter into a Participation Agreement in substantially the
form attached hereto as Exhibit A. The Participation Agreement shall set forth
the terms of the Participant’s participation in the Plan.
4.2    Conditions to Payment of Bonuses. Except to the extent otherwise
expressly set forth in the Participation Agreement, in order for a Participant
to be entitled to a Bonus (i) the Participant must remain employed with the
Company at the time of the payment of any such Bonus, and (ii) the Minimum LTM
Adjusted EBITDA set forth in the Participation Agreement must have been met.
4.3    Changes Resulting from Accounting Changes. If a change occurs in the
applicable accounting principles or practices, the determination of any Bonus to
be paid under this Plan shall be appropriately adjusted by the Committee in its
sole discretion so that the Bonus paid will approximate, as nearly as possible,
those that would have been paid if such changes had not occurred.


2

--------------------------------------------------------------------------------




4.4    Certification. No Participant shall receive any Bonus under the Plan
unless the Committee has certified that the amount thereof has been accurately
determined in accordance with the terms, conditions and limits of the Plan. The
Minimum Adjusted LTM EBITDA, Net Synergies, and Costs To Achieve Synergies shall
be confirmed to the Committee to be accurate by the Parent Company’s CEO.
4.5    Time of Payment. Subject to Section 4.6, any Bonus earned by a
Participant under the Plan shall be paid as follows: (i) the Base Integration
Bonus shall be paid in two installments with 50% paid within sixty (60) days
after the fiscal month end in which the Initial Integration Performance Target
is met, and the second 50% installment paid six (6) months following the fiscal
month end in which the Initial Integration Performance Target is met, but in any
event no later than April 30, 2020 and (ii) the Supplemental Integration Bonus
shall be determined within a reasonable time after the expiration of the
Integration Performance Period and paid on or before March 15, 2020. If the
Minimum Adjusted LTM EBITDA has not been attained when a Bonus would otherwise
be paid, such Bonus will be paid in the first month following the month in which
the Minimum Adjusted LTM EBITDA has been attained, and if the Minimum Adjusted
LTM EBITDA is not attained on or before October 16, 2019, no Bonus shall be
paid. Any Bonus shall be paid by check or direct deposit or in property of equal
value on such payment date, as determined by the Committee.
4.6    Withholding. The Company shall be entitled to withhold from any payments
due to Participant any federal, state or local taxes required to be withheld by
the Company under the then applicable provisions of the Internal Revenue Code or
state or local laws.
SECTION 5. GENERAL PROVISIONS
5.1    Absence of Liability. No member of the Board of Directors of the Company
or the Parent Company or the Committee or any officer of the Company or the
Parent Company shall be liable for any act or inaction hereunder, whether of
commission or omission.
5.2    No Funding of Plan. The Company shall not be required to fund or
otherwise segregate any cash or any other assets which may at any time be paid
to Participants under the Plan. The Plan shall constitute an “unfunded” plan of
the Company. The Company shall not, by any provisions of the Plan, be deemed to
be a trustee of any property, and any obligations of the Company to any
Participant under the Plan shall be those of a debtor and any rights of any
Participant or former Participant shall be no greater than those of a general
unsecured creditor.
5.3    Non-Transferability of Benefits and Interests. Except as expressly
provided by the Committee, no benefit payable under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action be void and no such benefit
shall be in any manner liable for or subject to debts, contracts, liabilities,
engagements or torts of any Participant or former Participant. This Section 5.3
shall not apply to an assignment of a contingency or payment due after the death
of the Participant to the deceased Participant’s legal representative or
beneficiary.
5.4    Rights of Participants. Nothing in this Plan or in any Participation
Agreement shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment at any time (with or without cause) or
confer upon any Participant any right to continue in the employ of the Company
for any period of time or to continue his or her present (or any other) rate of
compensation. No employee shall have a right to be selected as a Participant.
5.5    Governing Law. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of Georgia, without regard to its conflict
of laws provisions.
5.6    Non-Exclusivity. The Plan does not limit the authority of the Company,
the Board of Directors of the Parent Company, or the Committee to grant awards
or authorize any other compensation under any other plan.


3

--------------------------------------------------------------------------------




SECTION 6. AMENDMENTS, SUSPENSION OR TERMINATION OF PLANS
The Committee may from time to time amend, suspend or terminate the Plan, in
whole or in part. and if suspended or terminated, the Committee may reinstate,
any or all of the provisions of the plan. Notwithstanding the foregoing, no
amendment shall be made which would adversely impact awards that have been
previously granted under the Plan (except to the extent expressly set forth in
this Plan or in the affected Participant’s Participation Agreement). The Plan is
not a contract of employment for any period. Employment and termination of
employment are governed by Company policies and procedures and not by the Plan.
SECTION 7. COMPLIANCE WITH CODE SECTION 409A
This Plan is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
thereunder (“Section 409A”), to the extent applicable. All terms used in this
Plan shall be interpreted to the maximum extent possible to satisfy Section
409A. Notwithstanding anything herein to the contrary, the Company may, in its
sole discretion and without the consent of any Participant, amend the Plan to
add, alter or remove any provision that the Committee deems necessary,
appropriate or advisable to comply with Section 409A. For purposes of Section
409A, each payment of Bonus amounts under this Plan shall be considered a
separate and distinct payment.


4